Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed March 26, 2010, pursuant to CPL 440.46, upon his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on June 25, 1997.
Ordered that the resentence is affirmed.
The Supreme Court providently exercised its discretion in resentencing the defendant to a determinate term of imprisonment of five years, with two years of postrelease supervision (see People v Tutt, 82 AD3d 1273 [2011]; People v Newton, 48 AD3d 115, 119-120 [2007]). Under the circumstances of this case, the resentence imposed was not excessive (see People v Tutt, 82 AD3d 1273 [2011]; People v Almanzar, 43 AD3d 825, 826 [2007]; People v Suitte, 90 AD2d 80, 85 [1982]). Prudenti, PJ., Angiolillo, Dickerson and Roman, JJ., concur.